Citation Nr: 0609470	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral plantar fasciitis with pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from September 1978 to 
September 1981 and from September 1983 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, continued a 20 percent disability 
evaluation for bilateral plantar fasciitis with pes cavus.  

This issue was initially before the Board in December 2004.  
The Board determined that additional development was 
necessary, and directed the RO to complete such development.  
Additional development has been completed and the claim is 
now properly before the Board for final appellate review.  

In December 2004, the Board also denied entitlement to 
service connection for bilateral ankle pain.  That issue is 
no longer before the Board.  


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected plantar fasciitis with 
pes cavus is characterized by normal limitation of motion of 
the ankle, complaints of pain with findings of a broad 
forefoot when standing, no tenderness over the heel, and no 
findings of a definite cavus deformity or abnormal 
flattening.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for service-connected plantar fasciitis with pes 
cavus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5276 to 5283 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In a November 2002 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim as well as 
its duty to assist him in substantiating his claim under the 
VCAA.  The RO also sent the veteran a letter in January 2005 
which informed him of the type of evidence needed to 
substantiate a claim for service connection (not increased 
rating).  However, the Board finds that the veteran has not 
been prejudiced by this omission for the following reasons.  
As noted, the veteran was notified of the applicable laws and 
regulations which set forth the criteria for an increased 
rating in the November 2002 letter.  In addition, the 
discussions in the April 2003 Statement of the Case (SOC) 
(mailed in May 2004) and the July 2005 Supplemental Statement 
of the Case (SSOC), issued during the pendency of this 
appeal, informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought here.  

While the November 2002 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to the claim," see 38 C.F.R. § 3.159(b)(1), the 
April 2003 SOC and July 2005 SSOC provided the complete text 
of 38 C.F.R. § 3.159(b)(1), which contains such notice.  All 
the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and that he has not 
been prejudiced in any way by the notice and assistance 
provided by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, the record 
contains an undated statement from the veteran, received by 
the RO in July 2005, stating that he had no additional 
information to add to his appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased rating is being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Factual Background and Analysis

Service connection for bilateral plantar fasciitis with pes 
cavus was established in March 1991; a 20 percent evaluation 
was assigned under Diagnostic Code (DC) 5277-5278, effective 
from October 1990.  At that time, the RO considered service 
medical records showing that the veteran complained of pain 
in his feet bilaterally and that the veteran's feet were 
tender on examination.  Also considered was a December 2002 
VA examination which revealed pain in the bottoms of both 
feet and the top of the arches of the feet.  There was a 
moderately high arch bilaterally (pes cavus), but there was 
no atrophy or contracture.  The diagnosis was bilateral pes 
cavus and bilateral pes planus.  

In December 2002, the veteran was afforded a VA examination.  
The examiner noted the veteran complained of pain in the 
arches of his feet and his ankles, but did not describe the 
pain as involving his heels.  On examination, there was mild 
swelling but nothing specifically in relation to one joint.  
Testing by inversion, eversion, and stressing the foot at the 
mid-tarsal joint seemed free bilaterally.  There was no 
tenderness over the heel.  The examiner noted that 
examination of the veteran's feet when standing revealed a 
broad forefoot but otherwise showed a normal conformity.  The 
examiner stated he did not see any definite cavus deformity, 
and no abnormal flattening.  The veteran demonstrated 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
X-rays revealed mild degenerative joint disease.  The 
diagnosis was bilateral plantar fasciitis with pes cavus.  

In the veteran's January 2003 notice of disagreement, he 
expressed disagreement with the December 2003 VA examination 
report.  He specifically disagreed with the examiner's report 
that he had not stated there was a problem with his heels, 
and said there was no abnormal flattening of the feet.  The 
veteran stated he reported having pain running down the 
center of his feet to his heels, and that he has gone from a 
size 101/2 shoe to an 11.  He also stated that he has pain and 
cramping in his feet daily, which he believes is related to 
his service-connected bilateral plantar fasciitis.  The 
veteran also submitted information from the Internet 
regarding pain in the top of the foot, adult dysfunctional 
flatfoot, and plantar fasciitis.  The veteran stated that he 
feels the pain in the top of his feet and swelling may be due 
to Extensor Digatorum Brevis or a similar condition.  

In February 2003, the veteran submitted additional 
information in support of his claim, including a written 
synopsis of his arguments and additional information from the 
Internet about plantar fasciitis.  He argued that he had 
reported having flat feet at the VA examination but the 
examiner told him that flat feet were not consistent with 
plantar fasciitis.  The veteran asserted that being flat 
footed is directly related to plantar fasciitis, as noted in 
the Internet information which states that flat feet is one 
of the causes of plantar fasciitis.  The veteran also stated 
that he was not X-rayed standing up, which is generally 
required for review of plantar fasciitis.  

The veteran submitted a written statement dated December 2002 
in which he stated he has pain in the bottom and front of his 
feet and his heels and toes, all of which are exacerbated by 
prolonged standing and walking or sitting in a cramped area.  
He stated, however, that he has pain on a daily basis even 
without standing, walking, or running.  

A VA outpatient treatment record dated August 2004 reflects 
the veteran complained of pain in his toes and cramping in 
his feet, which sometimes wakes him up at night.  He also 
complained that his right foot is bothered when he drives.  
The physician noted the veteran previously wore arch supports 
which were painful.  On examination, there was pain on 
palpitation in the plantar arch bilaterally.  There was full 
range of motion in the ankle and pedal joints bilaterally.  
In September 2004, the veteran's extremities had full range 
of motion, with no pedal edema.  

In March 2005, the veteran submitted a written statement 
wherein he stated that he uses arch supports in shoes.  He 
stated that he has pain in the plantar region bilaterally on 
a daily basis but that his primary problem is constant and 
severe pain in the plantar region of the right foot from mid-
foot to the heel.  The veteran stated his pain worsens with 
prolonged walking or standing and that the pain in his right 
foot is aggravated by driving.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran is currently rated 20 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5277-5278.  
Bilateral plantar fasciitis with pes cavus is not listed on 
the Rating Schedule, and the RO assigned DC 5277-5278 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20.  The RO determined that the 
most closely analogous diagnostic code is 38 C.F.R. § 4.97, 
DC 5278, for acquired claw foot or pes cavus.  

DC 5278 provides a 30 percent rating for bilateral 
involvement if the disability is manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A maximum 50 percent 
rating is warranted where the bilateral disability is 
manifested by marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  

Upon pertinent review of the evidence, the Board finds that 
the competent and probative evidence preponderates against a 
finding that the veteran's service-connected bilateral 
plantar fasciitis with pes cavus warrants a rating in excess 
of 20 percent.  

In evaluating the veteran's claim under DC 5278, the Board 
notes that, on examination in December 2002, inversion, 
eversion, and stressing the foot at the mid-tarsal joint were 
free bilaterally, and there was no definite cavus deformity 
or abnormal flattening.   When standing, the veteran's 
forefoot was broad, but there was normal conformity 
otherwise.  Review of the record shows the veteran has never 
had limited range of motion.  In fact, he demonstrated normal 
range of motion in December 2002 and August and September 
2004.  See 38 C.F.R. § 4.71a, Plate II.  The veteran has 
complained of pain in his toes, but he has never been found 
to have hammer toes, toes tending to dorsiflexion, or 
callosities.  From a review of the record, the Board finds 
that veteran's service-connected bilateral plantar fasciitis 
with pes cavus does not warrant an evaluation in excess of 20 
percent because there is no evidence showing that his ankle 
was limited to a right angle in dorsiflexion, all of his toes 
tended to dorsiflexion, or he had a shortened plantar fascia.  
The veteran has pain in his toes, but in the absence of the 
other criteria for a 30 percent rating a higher rating is not 
warranted.  

The Board does note that a 20 percent rating for a bilateral 
disability is not available under DC 5278.  However, the 
Board finds that the veteran is not prejudiced in this regard 
because his symptoms throughout the pendency of this appeal 
would not assist him in obtaining a higher rating than that 
which is currently assigned.  

The Board has considered evaluation of the veteran's 
bilateral foot disability under all other potentially 
appropriate diagnostic codes.  However, he has never been 
found to have malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, 38 C.F.R. § 4.71a, DC 5283 is 
not for application.  The Board has also considered the 
veteran's disability under DCs 5277 and 5279 to 5282 for 
bilateral weak foot, anterior metatarsalgia, unilateral 
hallux valgus or rigidus, and hammer toes.  However, the 
highest rating available under those DCs is 10 percent; 
therefore, they do not assist the veteran in obtaining a 
higher evaluation.  Thus, DCs 5277 and 5279 to 5282 are not 
for application.  

The Board has also considered the veteran's bilateral foot 
disability under DC 5276, for acquired flatfoot, which 
provides a 30 percent rating for a severe bilateral 
disability manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  The maximum 50 percent 
evaluation is warranted where a pronounced bilateral 
disability is manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
In evaluating the claim under DC 5276, the Board notes that, 
at the December 2003 VA examination, there was no definite 
cavus deformity, abnormal flattening, or callosities.  While 
there is evidence of swelling and pain, without the other 
criteria for a 30 percent rating, the Board finds that the 
veteran's bilateral foot disability more nearly approximates 
a moderate disability, which warrants no more than a 10 
percent rating under DC 5276.  

As noted, X-rays taken in December 2003 revealed the veteran 
had mild degenerative joint disease in his feet bilaterally.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note 1 accompanying DC 5003 
states that the 20 percent and 10 percent ratings based on X-
ray findings will not be combined with ratings based upon 
limitation of motion. 

In evaluating the veteran's bilateral food disability under 
DC 5003, the Board notes he has never demonstrated limited 
range of motion.  While his bilateral foot disability 
involves two major joints, DC 5003 does not assist the 
veteran in obtaining a higher evaluation.  As noted, the 
maximum 20 percent disability rating is warranted under DC 
5003 where the disability involves two or more major joints 
or minor joint groups.  Therefore, DC 5003 is not for 
application in this case.




The Board notes the veteran's representative has argued that 
a higher disability evaluation is warranted under 38 C.F.R. 
§§ 4.40 and 4.45.  Those regulations, and the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), requires the Board 
to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  While the evidence shows that 
the veteran's bilateral foot disability is manifested by 
pain, DC 5278 is not based on limitation of motion, and 
contemplates any functional limitation resulting from the 
foot disability.  As a result, a higher evaluation is not 
warranted under the criteria of 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

The Board does note the veteran has stated that his foot 
disability has worsened since service and that he has 
flattening of the feet, in that he has gone from a size 101/2 
to an 11.  While the veteran is capable of providing evidence 
of symptomatology and the Board does not doubt the veteran 
sincerely believes his foot disability has worsened, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has also carefully reviewed and considered the 
information the veteran submitted from the Internet regarding 
his foot disability.  However, the Board finds the evidence 
does not assist the veteran in obtaining a higher rating 
because it is generic in nature, and does not provide 
specific information regarding the current disability of the 
veteran's feet sufficient to permit analysis under the above 
Rating Schedule provisions.  See 38 U.S.C.A. § 1155 (West 
2002).  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 20 percent for his service-connected bilateral 
plantar fasciitis with pes cavus, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  




ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral plantar fasciitis with pes cavus 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


